PER CURIAM.
We find no merit in appellant's contention that his conviction should be reversed. Appellant has cited no cases in support of his other contention that he is entitled to credit for time served against the incarceration imposed as a condition of probation, but several cases decided by this court support this argument. E.g., Greer v. State, 605 So.2d 178 (Fla. 5th DCA 1992) and cases cited therein. We conclude appellant is entitled to the credit claimed.
JUDGMENT AFFIRMED; SENTENCE VACATED and REMANDED FOR CORRECTION.
DAUKSCH and GRIFFIN, JJ., concur.
HARRIS, J., concurs specially with opinion.